Citation Nr: 1403048	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-35 915	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder, major depressive disorder and alcohol dependence, from March 25, 2009 to June 27, 2011. 



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The appellant served on active duty from May 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran indicated in his December 2012 VA Form 9 that he wished to testify at a hearing.  However, in an October 2013 letter, the Veteran notified VA that he wanted to cancel the hearing.  Therefore his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  


FINDING OF FACT

On October 10, 2013, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
During the course of this appeal, as of a recent rating action a 100 percent rating was assigned for the Veteran's psychiatric disorder which also resulted in assignment of special monthly compensation at the housebound rating from June 27, 2011.

In the present case, the appellant, in the withdrawal of the hearing request, indicated that "my issues have been resolved..."  Thus, he has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


